\OOO\]O'\U\-b~b~>l\)»-a

l\)l\)l\)l\)l\)l\)l\.)[\.)l\.>)-‘)-)-*>-‘)-‘)-‘>->-,-»_»
OO \l O'\ Ul b L»J [\) F-‘~C> \C OO \] O`\ Ul -P 03 l\) ’_‘ o

 

 

Presented to the Court by the foreman of the
Grand Jury in open Court, 1n the presence of
the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington.

JQNMC{VL.i

olcl
/ ,L . McC , Clerk
By ' f Deputy

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

V.

HUAWEI DEVICE CO., LTD., and
HUAWEI DEVICE USA, INC.,

Defendants.

 

 

The Grand Jury charges that:

M

N<CR19"0 10 RSM

INDICTMENT

(Theft of Trade Secrets Conspiracy)

l. y Beginning at a time unknown, but no later than in or about June 2012, and

continuing until on or about Septernber 2, 2014, at Bellevue, Within the Western District

of Washington, and elsewhere, HUAWEI DEVICE CO., LTD., HUAWEI DEVICE

USA, IN¢., and others known and unknown, conspired and agreed together to:

(a) knowingly and Without authorization steal, appropriate, take, carry
away, and conceal trade Secrets belonging to T-Mobile; and by fraud,
artifice, and deception obtain trade secrets belonging to T-Mobile;

(b) knowingly and Without authorization copy, duplicate, sketch, draW,
photograph, download, replicate, transmit, deliver, send, communicate, and
convey trade secrets belonging to T-Mobile; and

lNDICTMENT/HUAWEI DEVICE CO. et al. - l

UNITED STATES ATTORNEY
700 STEWART STREEr, sum 5220
SEATTLE, WAsHINGTON 98101
(206) 553~7970

\OOO\]O'\UI-I>L)J[\.))-i

N[\)NNNNI\>[\J[\J)-lr-l)-lr-‘)~¢r-)>-¢»-¢)-)-l
OO\IO\U!-I>L)Jl\.)*-*O\OOO\IO'\UI-I>L)JNF-‘O

 

 

 

(c) knowingly receive, buy, and possess trade secrets belonging to
T-Mobile, knowing the same to have been stolen, appropriated, obtained,
and converted without authorization;

intending to convert a trade secret that is related to a product used and intended for use in
interstate and foreign commerce, to the economic benefit of someone other than
T-Mobile, and knowing that the offense would injure T-Mobile.

At all times relevant to this lndictment:

A. T-Mobile and the Tappy Robot System. b

2. T-Mobile USA, Inc. (“T-Mobile” or “TMO”) is one of the largest providers
of wireless service in the United States. T-Mobile is headquartered in Bellevue,
Washington, and is partially owned by Deutsche Telekom, a Gerrnan company.
T-Mobile, las part of its business, sells mobile phones that are packaged with wireless
service. Although T-Mobile provides the wireless service, third parties manufacture the
phones that T-Mobile sells.

3. In or about 2006, T-Mobile began developing a proprietary robotic phone
testing system, nicknamed “Tappy.” Testing new phones before they are launched is
important to wireless carriers such as T-Mobile. This testing identifies software errors
and other problems in new phones before they are sold to customers Correcting these
errors prior to launching a new phone helps enable T-Mobile and other carriers to avoid
damaging their reputation by launching phones in the market that suffer from software
bugs or other problems, and to avoid the significant costs associated with customer
returns of defective devices.

4. T-Mobile created Tappy to be an innovative way to test phones. T-l\/Iobile
developed and refined the Tappy system over several years, at significant expense to
T-Mobile, both in terms of actual dollars expended and employee time to develop and
refine the system. The Tappy robot is a largely automated testing process that tests a
phone for an extended period to measure the phone’s performance and stability under

prolonged usage, saving the employee time that would be expended with manual testing

INDICTMENT/HUAWEI DEVICE CO. et al. - 2 UNITED STATES ATTORNEY
700 STEWART STREET, sums 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\COO\IO\Ul-l>b~)[\)>-‘

[\)l\)l\)[\.)[\)[\.)l\.)l\.)l\.))-‘)-*»-‘)-l)->-l)-)-i_¢»_i
OO\IO\U\-l>wl\.)»-‘O\$OO\)O\U\-l>w[\)>-‘O

 

 

of the phone. The Tappy robot performs “touches” on phones that simulate how people
use their phones. Tappy tests, among other things, the responsiveness, performance, and
stability of the phone’s user interface. Tappy also records and tracks the phone’s
performance during testing, including measuring the battery life expended by particular
tasks. Tappy’s largely automated testing system was unique as compared to the way
other wireless carriers tested phones at the time, which typically involved software that
performed a variety of tests on phones or manually testing phones to approximate how
customers would use them.

5. Tappy was valuable to T-Mobile for several reasons. First, T-Mobile found
that Tappy was an improvement over other testing systems in the market. This
improvement was reflected in the fact that T-Mobile experienced a significant decline in
customer returns after Tappy was implemented, which reduced costs for T-Mobile.
Tappy played a part in this decline by catching errors and problems upfront before
T-Mobile released the phones in the market. Second, T-Mobile believed that Tappy
provided the company with a competitive edge over other wireless carriers, none of
which used a robotic testing system. T-Mobile publicly marketed Tappy as improving
phone quality, which contributed to the value of the T-Mobile brand. Third, Tappy had
significant potential licensing and sales value for T-Mobile. Over time, T-Mobile
received multiple inquiries about licensing or purchasing the Tappy system. As the '
exclusive owner and holder of this technology, T-Mobile had the option to sell Tappy for
a price that would have been higher than if the system were available from other parties
as well. In this way, Tappy represented a valuable asset that T-Mobile had the option of
further monetizing.

6. In recognition of its proprietary value, T-Mobile implemented a number of
measures to protect the Tappy technology and keep it confidential For example,
T-Mobile housed its Tappy robots in a secure laboratory at its headquarters that required
special badge access to enter. The laboratory had security cameras and a security guard
posted at the front desk of the building that housed the laboratory. T-Mobile patented

INDICTMENT/HUAWEI DEVICE CO. et al. - 3 UNITED STATES ATTORNEY
700 SrEwARr STREET, suirE 5220

SEATTLE, WASHrNGroN 98101
(206) 553-7970

\ooo\)o\ui.l>oo\\)'._.

[\)K\)[\)[\)l\)l\.)l\)l\)l\))-lr-\>-¢)-¢»-¢r-‘)-l)-‘r-a)-‘
OO\]O\U\-I>L)Jl\)>-*O\QOO\IO\U!-I>L»JN»-‘O

 

 

various aspects of Tappy _ although the system could not be replicated solely from the

patent materials T-Mobile also kept a secure hold on the details about how Tappy was
constructed, and declined the offers described above to license or sell the technology to
phone manufacturers and other third parties.

7. When T-Mobile initially implemented Tappy, only T-Mobile employees
were allowed to operate the robot. Over time, T-Mobile allowed approved employees
from phone suppliers to use Tappy to test phones that were scheduled for release. With
this expanded access, T-Mobile implemented a series of additional measures to safeguard
the confidentiality of Tappy and its technology. For example, T-Mobile set up a separate
portion of its laboratory for Suppliers to test phones on Tappy. T-Mobile also required
suppliers to execute nondisclosure and confidentiality agreements before being able to
access and operate Tappy. These agreements included multiple confidentiality
provisions, including provisions barring suppliers’ employees from attempting to reverse
engineer Tappy, or take any photographs or videos of the Tappy robots. T-Mobile
limited access to Tappy to only a select few employees from each supplier; these
suppliers’ employees were approved and trained by T-Mobile. Moreover, T-Mobile
permitted these employees to access Tappy only from within T-Mobile’s secure
laboratory, only for limited time periods, and only to test phones that were scheduled for
release and for no other purpose.

B. T-Mobile’s Business Relationship With Huawei.

8. Huawei is a telecommunications company that, among other things,
manufactures and sells phones to wireless carriers. Huawei operates through multiple
corporate entities, including as HUAWEI DEVICE CO., LTD. (“HUAWEI CHINA”),
which is located in China, and HUAWEI DEVICE USA, INC. (“HUAWEI USA”), t
which operates in the United States, with offices in Bellevue, Washington, and Plano,
Texas, among other locations. HUAWEI CHINA designs and manufactures wireless
phones. HUAWEI USA sells and distributes Huawei products, including wireless
phones, in the United States. HUAWEI USA also assists in the testing of phones by the

INDICTMENT/HUAWEI DEVICE CO. et al. - 4 UNITED STATES ATTORNEY
700 STEWART STREET, Sumz 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\OOO\]O'\Ul-I>L»J!\.)>-‘

NN[\JI\J[\JN[\)N[\))-*)-‘r-‘>-l)-‘)-‘)-l»-»-i_»
OO\!O\M-PL)JN'_‘C\OOO\IO`\UI-I>W[\)*_‘O

 

 

carriers and facilitating the resolution of issues reported during testing with HUAWEI
CHINA. .

9. In June 201(), Futurewei Technologies, Inc. d/b/a Huawei Technologies
(USA), the predecessor corporation of HUAWEI USA, entered into a Supply Agreement
with T-Mobile to supply wireless phones to T-Mobile. The terms of this Supply
Agreement made it binding upon any successor entities, such as HUAWEI USA. Under
this Supply Agreement, HUAWEI USA’s predecessor acknowledged that it would be
receiving confidential information from T-Mobile as part of their business relationship,
including trade secrets, intellectual property, and technical information HUAWEI USA’s
predecessor agreed that such confidential information would remain T-Mobile’s
exclusive property and that it would not use such information except in the performance
of its agreement with T-Mobile.

lO. In 201 l, pursuant to this Supply Agreement, Huawei began supplying
phones to T-Mobile that T-Mobile subsequently marketed and sold throughout the United
States. Prior to this time, Huawei had no measurable share of the wireless phone market
in the United States, the third largest wireless phone market in the world. Huawei placed
great value on developing its relationship with T-Mobile, and viewed that relationship as
an important step to gaining a foothold in the United States market.

l l. In or about August 2012, T-Mobile agreed to grant HUAWEI USA
engineers access to T-Mobile’s Tappy robotic testing Systern for the purpose of testing
Huawei phones prior to their release. Prior to granting this access, T-Mobile required
HUAWEI USA to execute two nondisclosure agreements containing multiple
confidentiality provisions. HUAWEI USA, with the knowledge and approval of
HUAWEI CHINA, executed these two nondisclosure agreements on August 14, 2012,
and August 16, 2012. Under the terms of the agreements, HUAWEI USA executed them
“on behalf of itself, its parents, [and] affiliates,” including HUAWEI CHINA. In these
agreements, HUAWEI USA made material promises and representations to T-Mobile,

including that its employees would not, among other things: (a) photograph T-l\/I_obile’s

' INDICTMENT/HUAWEI DEVICE CO. et al. - 5 UNITED STATES ATTORNEY

700 STEWART STREET, Sniriz 5220
SEATTLE, WAerNGroN 98101
(206) 553-7970

 

\OOO\]O\Ul-l>~b)l\))-a

l\)l\)[\)l\)l\)l\)l\)l\)[\)r-*i-‘)-‘)-¢>-¢)-¢>-‘»-a»-¢)-l
OO\IO\Ul-I>L)JN»-‘C>\OOO\IO\UI-I>~WNF-‘O

 

 

Tappy robotic testing system; (b) attempt to copy or discover Tappy’s software source
codes or trade secrets; (c) attempt to reverse-engineer Tappy’s software or hardware
components; or (d) attempt to circumvent any security measures that prevented
unauthorized access to Tappy. In addition, HUAWEI USA represented in the
nondisclosure agreements that its employees would access the Tappy system solely for
the purpose of testing Huawei phones, and for no other purpose, and that it would not use
T-Mobile’s confidential information except in the performance of its agreement with
T-Mobile. T-Mobile relied upon all of the representations made by HUAWEI USA in
the nondisclosure agreements in granting HUAWEI USA’s employees access to Tappy.
In mid-September 2012, based on the representations made by HUAWEI USA in these
agreements, T-Mobile began to admit approved HUAWEI USA employees to the Tappy
robot laboratory for phone testing.

C. Huawei’s Efforts to Steal Tappy’s Technology.

12. During in or about 2012, HUAWEI CHINA began developing its own
phone testing robot, known as xDeviceRobot. HUAWEI CHINA intended to use
xDeviceRobot in China to test the phones it would supply to T-Mobile and other
competing wireless carriers, including China Mobile and AT&T. HUAWEI CHINA was
attempting to design its own robotic testing system for multiple reasons. First, the phones
that HUAWEI CHINA supplied to T-Mobile generally were not of high quality, and the
phones were failing Tappy’s testing at a disproportionate rate compared to other
suppliers’ phones. HUAWEI CHINA hoped that it could improve the quality of phones
that it supplied to T-Mobile by utilizing its own robot testing earlier in the process, while
the phones were still under development in China. Second, HUAWEI CHINA hoped that
robotic testing would improve the quality of its phones generally, including phones that it
supplied to competing wireless carriers, including China Mobile and AT&T.

b l3. ln early May 2012, while the above-referenced nondisclosure agreements
were being drafted and negotiated, R.Y., the HUAWEI USA Director of Technical
Acceptance, inquired, on behalf of HUAWEI CHINA, whether T-Mobile would be

INDICTMENT/HUAWEI DEVICE CO. et al. - 6 UNITED STATES ATTORNEY
700 STEwARr STREET, SuirE 5220

SEArrLE, WAsHINGroN 98101
(206) 553-7970

\OOO\]O`\Ul-I>L)J[\)>-¢

l\)[\)[\.)[\.)[\.)l\)[\.)[\.)[\.))-l>-l>-l)-l)-l)-lr-¢r-~)-‘)-‘
OO\]O\UI-PL)J[\.)>-*O\OOO\]O`\UI-I>L)Jl\.)»-‘O

 

 

willing to sell or license the Tappy robot system to HUAWEI CHINA. T-Mobile
declined to do so. R.Y. then communicated to engineers at HUAWEI CHINA that
T-Mobile had “no plan to sell the robot system” to phone manufacturers such as Huawei.
He further explained that T-Mobile’s reasons for this included that it did not want the
Tappy technology to be used to improve phones that Huawei would supply to T-Mobile’s
competitors, such as AT&T, and it did not want to reveal Tappy’s software source code
to phone manufacturers such as Huawei.

l4. After that, in 2012 and continuing through May 2013, HUAWEI CHINA,
with help from HUAWEI USA employees, undertook a scheme to steal T-Mobile’s
Tappy technology for use iri the development of its xDeviceRobot. In furtherance of this
scheme, and over the course of numerous telephonic and electronic communications
HUAWEI CHINA employees who were involved in the development of the
xDeviceRobot directed HUAWEI USA employees who had access to Tappy to gather a
variety of technical details about Tappy.

15. On or about June 30, 2012, F.W., a HUAWEI CHINA engineer working on
the xDeviceRobot proj ect, convened a conference call with multiple HUAWEI USA and
HUAWEI CHINA engineers F.W. created a list of questions for HUAWEI USA
employees to answer about the Tappy robot, including requesting photos of the Tappy
robot from different angles, and detailed technical specifications of Tappy, including
component serial numbers, camera resolution, the sliding speed of the mechanical arrn,
and the method of calculating the user interface response time. HUAWEI USA engineer
H.L., in turn, posed many of these same questions to T-Mobile engineers In response to
these and similar questions, T-Mobile employees provided only limited information
about Tappy_and declined to provide additional information about the technical
specifications of the Tappy System. H.L. and other HUAWEI USA employees informed
the HUAWEI CHINA engineers that T-Mobile was unwilling to provide this sort of

information due to “information security regulations.”

lNDICTMENT/HUAWEI DEVICE CO. et al. - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUirE 5220

SEATTLE, WAsHINGroN 98101
(206) 553-7970

\OOO\]O’\Ui-I>L)J[\))-\

[\)l\)[\)l\.)l\.)l\)[\)[\)[\)>-l>-\»-di-»r-a»-‘)-‘r-l>-l)-
OO\]O\Lh-l>b~>[\)>-*O\OOO\]O\UI-PW[\))-*O

 

 

16. During August and September 2012, by email and other com“munications,
HUAWEI CHINA engineers continued to task HUAWEI USA employees with
determining the technical specifications of the Tappy robot, despite having been made
aware that T-Mobile was unwilling to disclose confidential technical information about
Tappy. For example, in an email sent on September 10, 2012, H.P., HUAWEI CHINA’s
Director of Device Testing Management Department, stated, “The main point is to figure
out the [Tappy] Robot’s specifications and functions These are the benchmarks of
products developed by ourselves” HUAWEI USA employee R.Y. replied that T-Mobile
was unwilling to provide this sort of technical information. In emails sent on September
8 and ll, 2012, R.Y. explained that T-Mobile was unwilling “to share the detail of robot
tech/docs” with suppliers, such as Huawei, and that T-Mobile refused to “provide us the
details of robot hardware and Software specifications”

l7. On November 6, 2012, HUAWEI CHINA engineer J.Y. sent an email to
HUAWEI USA employee R.Y. stating: “[T]his email is just a kindly reminder for the
information we need to build our own robot system and kindly feedback the information
we need in the attachment . .” Attached to the email was a PowerPoint file requesting
information about the technical specifications of the Tappy robot hardware components
and software systems On November 7 , 2012, R.Y. forwarded this email to two
HUAWEI USA engineers, including A.X., and directed them to provide the requested
information to HUAWEI CHINA. R.Y. also assured J.Y.: “[The HUAWEI USA
engineers] have accessed the [T-Mobile] robot lab . . . They know how TMO robot work
and system info. l asked them to write down the info in detail and then send to
[HUAWEI .CHINA] .”

18. On November 15 , 2012, HUAWEI USA engineer A.X. replied to J.Y.:

“I am sorry we can not get more information from TMO and we can’t finish the whole
[PowerPoint] as we talk about. And as you know, we can take some pictures of test
procedure and setting. Hope it is useful to HQ R&D.” The following day, on November
16, 2012, A.X. sent an email to J.Y. and other HUAWEI CHINA engineers with multiple

INDICTMENT/HUAWEI DEVICE CO. et al. - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\OOC\]O\Ul-I>L»Jl\)>-a

[\)I\)I\)[\)[\)[\)[\)[\)[\)>-‘>-a>-¢)-‘>-¢)-¢)-i)-l)-l)-
OO\]O\LA-l>b)l\)b-‘O\OOO\]O\M-l>~bJN»-‘O

 

 

unauthorized photos of the Tappy robot and its software interface system that A.X. had
taken inside of the secure T-Mobile lab, in violation of the nondisclosure agreements
HUAWEI USA signed.

l9. In December 20l2, HUAWEI CHINA engineers continued to task the
HUAWEI USA employees to provide them with the same technical specifications and
details about Tappy that T-Mobile previously had declined to share with HUAWEI USA
and HUAWEI CHINA. T-Mobile again refused to provide this information. On
December 20, 2012, R.Y. informed J.Y. and other HUAWEI CHINA engineers: “We got
not much information from TMO on these questions that you guys asked. Again, TMO
won’t want to share any more information about their robot system with us However,
we still try to find more information during our test in TMO robot lab. But it won’t
expect anytime soon.” `

20. On December 3 l, 2012, J.Y. sent an email to multiple HUAWEI CHINA
engineers and HUAWEI USA employees, including R.Y. and A.X., Stating: “We are still
working on the Robot system and we had some issues with the System at the moment.”
J.Y. then asked the HUAWEI USA employees detailed information about Tappy,
including whether the software test scripts were customized per `device, about the touch
speed of the robot system, about how the rubber tip was installed on the robot system,
and whether there was any air space inside of the tip. On January l, 2013, A.X. replied
with answers to some of these questions, and attached unauthorized photographs of the
Tappy robot system that he had taken inside of the secure T-Mobile lab, in violation of
the nondisclosure agreements HUAWEI USA signed.

2l. On January 5, 20l3, J.Y. sent another email to HUAWEI USA employees
including R.Y. and A.X., asking them for additional technical information about the
Tappy robot system, specifically seeking details about “the response time accuracy of
TMO’s mechanical arm.” That same day, A.X. replied that T-Mobile would not provide
that information On January 7, 20l3, R.Y. sent an email to J.Y. and other
HUAWEI CHINA engineers emphasizing: “Once again, we CAN’T ask TMO any

INDICTMENT/HUAWEI DEVICE CO. et al. - 9 UNITED STATES ATTORNEY
700 STEWART STREET, sums 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

\DOO\]O\U\-I>b~>l\))-i

l\)l\)[\.)l\.)[\.)[\.)l\)[\)[\))-l)-‘>-a»-a)-a)-lr-l>-‘>-¢)-¢
OO\]O\UI-I>L)Jl\)»-*O\OOO\]O\UI-I>UJN>-‘O

 

 

 

questions about the robot. TMO is VERY angry the questions that we asked. Sorry we
can’t deliver any more information to you.” R.Y. suggested that HUAWEI CHINA send
its own engineer to Seattle to gain direct access to Tappy, stating, “You will learn a lot in
knowledge and experience.” f

22. During March and April 2013, HUAWEI CHINA engineers continued to
task HUAWEI USA employees to provide them with the same sorts of technical
specifications and details about Tappy that T-Mobile previously had declined to share.
For example, on or about March 28, 20l3, F.W., a HUAWEI CHINA engineer working
on the xDeviceRobot project, sent an email to HUAWEI USA engineer H.L. and other
HUAWEI CHINA and HUAWEI USA employees, stating, “From the results of the
recent xDeviceRobot system [] verification, there is still a definite disparity with
T-Mobile [robot].” F.W. tasked H.L. to obtain and provide information about the Tappy
robot arm and end effector tip, including its contact hardness, contact area, and pressure.
H.L. replied that HUAWEI CHINA should contact the manufacturer of the Tappy robot
arm directly, rather than having HUAWEI USA try to get the requested information from
T-Mobile. H.L. explained that going through T-Mobile “would only backfire” and that
“[a]fter signing a confidentiality agreement at the TMO laboratory, the relevance of this
information to us was very sensitive.”

23. By in or about mid-April 2013, HUAWEI CHINA was encountering
difficulties with its development of the xDeviceRobot, and HUAWEI CHINA engineers
continued to direct HUAWEI USA employees to attempt to steal information about
Tappy. On April l2, 2013; HUAWEl CHINA engineer J.Y. sent an email to several
HUAWEI CHINA employees, including the leader of the xDeviceRobot development
team, and HUAWEI USA employees including R.Y. and A.X. The email tasked the
HUAWEI USA employees to provide additional technical information about, among
other things, Tappy’s calibration standards and what tools and software Tappy used to

calculate delays during performance testing.

INDICTMENT/HUAWEI DEVICE CO. et al. - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

)_i

[\)I\)[\)I\)NI\)[\)[\)[\)>-*)-*)-‘i-l)-l)-‘>-‘>-r-ar-l
OO\]O\Lh-PL)J[\)*_‘O\OOO\]O\LIIPL)J[\)’_‘O

\ooo\lo\m-c>wl\)

 

 

 

24. On April l2, 2013, in response to the above-referenced email from J.Y.,
HUAWEI USA employee R.Y. again suggested that HUAWEI CHINA send its own
engineer to the United States who could access Tappy directly and thereby surreptitiously
learn the information that HUAWEI CHINA was seeking, but that T-Mobile had been
refusing to provide. Specifically, R.Y. stated:

First of all, I arn glad that HQ R&D has been continuing to improve
HUAWEI robot system. Based on the test on [T-Mobile phone] we do see
a big difference of test results between TMO robot and Huawei robot.

I think we have a lot of work to improve our robot performance The
difference between two is not only the hardware but also (most
importantly) the software TMO has spend much more money on software
than hardware. `

Once again, we can’t get any further information about TMO robot system
from TMO. They have complained [to] us a lot about this because we
asked them too many questions of the robot based on HQ’s request. TMO
said to me that if we ask them again such questions, they don’t allow us to
use their robot Lab. . . . TMO has set up a security system by putting
camera into the robot Lab. l think everyone knows what this means . . .
We can’t provide any further information to HQ because we can’t get
anything from TMO.

Once again, l suggested HQ to send an engineer to TMO for a hands-on
experience by playing the robot system. l believe this would give HQ robot
team a huge benefit in understanding TMO robot system from hardware
and software, as well as operation.

25. On April l2, 2013, another HUAWEI USA employee, who served as a
manager in the Technical Acceptance Department, replied to the above email string and
explained his understanding of the reasons why T-Mobile considered the Tappy robot to
be confidential and proprietary property, and was refusing to provide HUAWEI USA and
HUAWEI CHINA with the technical specifications and details about the robot:

[T-Mobile] is clear that those such as Huawei and Samsung are not only
supplying TMO, but are also supplying their competitors such as Verizon,
ATT, and other carriers

INDICTMENT/HUAWEI DEVICE CO. et al. - 11 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WASHINGTON 981 01
(206) 553-7970

\OOO\]O\U`l-I>DJN)-¢

NN[\)N[\)[\J[\)[\)[\))-‘)-‘>-*)-l)-‘>-l)-l»->-»-
OO\]O\U!LL)J[\)F-*O\OOO\]O\UI~[>W[\)’_‘C

 

 

1. lf every Vendor is helped to establish TMO testing environment and
standards it would certainly also improve the product quality, etc. of each
Vendor’s competitors which is equivalent to TMO doing a good deed for
the industry.

2. TMO took about four years of time and lots of resource optimization to
develop the Robot system, and it contains TMO’s intellectual property
rights

3. TMO can provide a free testing environment for each Vendor, and it can
ensure that this system only services TMO products This only enhances
the competitiveness of TMO.

26. On April 12, 2013, the HUAWEI USA Executive Director of Technical
Acceptance also replied to the above email string, emphasizing that T-Mobile “strictly
controlled” what the Huawei engineers could do in their lab, specifically that they “are
limited to usage [of Tappy], and everything else is categorically denied.” The email went
on to state: “Due to answering headquarters’ questions our employees have had two
complaints raised against them, and it was declared that if we inquired again, Huawei’s
credentials for using the TMO Robot Laboratory would end.” The Executive Director of
Technical Acceptance, echoing R.Y.’s prior suggestions encouraged HUAWEI CHINA
to send its own engineer to Seattle to gain direct access to Tappy.

D. The Thefts During May 2013.

27. HUAWEI CHINA decided to send its own engineer to Seattle, and
designated F.W. to make the trip. On April 17 , 2013, F.W. sent an email to the
HUAWEI USA Executive Director of Technical Acceptance describing one of the goals
of his upcoming trip as: “F or the mechanical arm issues go to the [T-Mobile] laboratory
for reconnaissance and obtain measurement data.” HUAWEI USA approved they travel
and submitted paperwork to obtain a temporary visa for F.W. F.W. arrived in the United
States on or about May ll, 2013.

28. On May 13, 2013, HUAWEI USA employees A.X. and H.L. improperly
abused their badge access to allow F.W. into the T-Mobile laboratory where the Tappy

INDICTMENT/HUAWEI DEVICE CO. et al. - 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUirE 5220

SEATTLE, WAsHINGroN 98101
(206) 553-7970

 

\OOO\]O`\UI-LL)J[\)|--a

l\)[\.)[\.)l\.)[\)[\)[\)l\)[\)»-~>-a)-¢)-a)-¢»-a)-l>-l>-a)-¢
OO\]O\Ul-I>L)JI\)>-*O\OOO\]O'\UI-J>w[\)*-‘C>

 

 

robot was located. A T-Mobile employee discovered that F.W. was in the laboratory
without permission and told him to leave.

29. On the following day, May 14, 2013, F.W. returned to the T-Mobile
laboratory, again without authorization A.X. again improperly abused his badge access
to allow F.W. into the laboratory. While inside the Tappy robot chamber, F.W. took
numerous unauthorized photographs of Tappy, and otherwise gathered technical
information about the robot, for the purpose of helping HUAWEI CHINA’s development
of the xDeviceRobot. A T-Mobile employee again discovered that F.W. was in the
laboratory without permission and told him to leave.

30. On or about May 15 and 16, 2013, F.W. sent a series of emails to numerous
employees of HUAWEI CHINA and HUAWEI USA, including the HUAWEI CHINA
Director of Device Testing Management Department and the engineers working on the
xDeviceRobot project. These emails contained multiple attachments including
photographs of the Tappy robot and related testing equipment that F.W. had taken inside
the T-Mobile lab; and a document entitled “Robot Environmental Information,” which
discussed in detail the mechanical assembly, operation, and other technical details of the _
Tappy robot as reflected in the photos and based on F.W.’s observations inside the
T-Mobile lab. In one of the emails F.W. stated, “I went once more today to TMO’s
mechanical arm testing laboratory and gained an overall understanding of the test
environment. I summarized it, please take a look,” referring to the attachments F.W.
further explained that T-Mobile had prohibited him from re-entering the laboratory, and
that, moving forward, HUAWEI USA engineer A.X. would “help you get a deeper
understanding of the remaining information.” '

31. In light of F.W.’s misconduct in the laboratory, T-Mobile notified
HUAWEI USA that its access to the Tappy laboratory was suspended and required
HUAWEI USA to return all badges that had been issued to HUAWEI USA employees
T-Mobile agreed to allow one specific HUAWEI USA engineer, A.X., continued access

lNDICTMENT/HUAWEI DEVICE CO. et al. - 13 UNITED STATES ATTORNEY
700 STEWART STREET, sum~; 5220

SEATrLE, WAsi-iiNGroN 98101
(206) 553-7970

 

\DOO\)O`\U!-l>b~>[\)>-¢

[\) [\) [\) [\.) [\) [\) [\) [\) [\.) >-) »-) )-1 r-l )-‘ >--\ )-¢ )-‘ )-1 )-1
00 \l O'\ Ul -l>- b~) l\) 1-‘ O \O 00 \l O`\ Ul -P b~) l\) >-* <Dy

 

 

to the Tappy laboratory for limited testing related to particular Huawei phones that were
already scheduled for upcoming release. l

32. On May 21, 2013, HUAWEI CHINA engineer J.Y. emailed HUAWEI
USA engineer A.X. (copying R.Y. and H.L.), directing him to provide information about
the specifications operations and componentry of the Tappy robot, including details
about the method of calculating the user interface response time; the shape, diameter, and
hardness of the capacitor pen tip; the calibration method and process of force control; the
sensors used to support the robotic arm and main camera; and “lots of photos and video
of test process.” On May 22, 2013, A.X. replied by email stating, “We’ll certainly help if
we can; this period is very sensitive,” referring to the fact that T-Mobile had restricted
HUAWEI USA’s access to the Tappy robot lab. On May 23, 2013, A.X. replied again
and provided some of the information requested in J.Y.’s email. In response to J.Y.’s
request for “lots of photos and video of test process” A.X. stated, “After TMO gives
back our badges I’ll send it back home. No need for home to keep reminding me.”

33. On or about May 29, 2013, a HUAWEI CHINA engineer emailed A.X. and
copied other HUAWEI CHINA engineers who were working on the xDeviceRobot
project (including J.Y. and F.W.). The HUAWEI CHINA engineer asked A.X. to
determine the diameter of a part of Tappy’s robot arm; specifically, the end tip of the
conductor stick.

34. Later on May 29, 2013, A.X. used his badge to access the T-Mobile Tappy
laboratory. As he was preparing to leave the laboratory, A.X. surreptitiously placed one
of the Tappy robot arms into his laptop bag and secretly removed it from the laboratory.
T-Mobile employees discovered the theft later that day, and contacted A.X. A.X. initially
falsely denied taking the robot arm, but then later claimed he had found it in his bag.
A.X. described the incident a “mistake” and offered to return the part. On the following
day, May 30, 2013, when the T-Mobile lab reopened, A.X. returned the stolen robot arm
to T-Mobile. T-Mobile thereafter revoked A.X.’s access to the laboratory and no longer
allowed any HUAWEI USA employees in the facility without an escort.

INDICTMENT/HUAWEI DEVICE CO. et al. - 14 UNITED STATES ATTORNEY
700 STEWART STREET, sums 5220

SEATTLE, WAsHiNGroN 98101
(206) 553-7970

\OOO\]O'\Ul-ldwl\.))-‘

[\)[\)[\)[\.)[\)[\)[\)[\)[\)>-¢»-r»-a)-‘r-i-¢>-¢)-l)->-»
OO\]O'\U'l-l>L)JNF-‘O\OOO\IO\UI-I>L)JI\)’_‘C

 

 

v35. During the night of May 29-30, 2013, while A.X. had the stolen robot arm
in his possession outside of the T-Mobile laboratory, F.W. took measurements of various
aspects of the robot arm, including of the end tip of the conductor stick, and took
photographs of the robot arm. Some of the photographs depicted the precise width of
certain parts of the robot arm by showing a measuring device next to the parts On or
about May 29-30, 2013, F.W. sent these photographs as attachments via email to
HUAWEI CHINA engineers including J.Y. F.W.’s email contained an explanation of
multiple detailed measurements for various parts of the Tappy robot arm, including the
end tip of the conductor stick, and how the various pieces were configured together.
F.W.’s email concluded with, “See pictures for details.”

36. On or about May 30, 2013, A.X. participated in a conference call with
multiple HUAWEI CHINA engineers who were involved with the xDeviceRobot project.
Gn or about May 30-31, 2013, following up on issues discussed during the conference
call, A.X. emailed multiple HUAWEI CHINA engineers reporting the Specific width of
the tip of Tappy’s conductor stick and that F.W. had “obtained the probe.” In response,
one of the HUAWEI CHINA engineers requested that A.X. obtain a more precise
measurement of the conductor stick using a caliper device. A.X. replied that F.W. had
“already sent the pictures home.”

E. » Huawei’s Efforts to Cover-up its Thefts.

37. T-Mobile’s discovery of the theft of the robot part and F.W.’s unauthorized
access of the laboratory caused great and immediate concern for HUAWEI CHINA and
HUAWEI USA for several reasons First, Huawei greatly valued its business relationship
with T-Mobile, which was Huawei’s first significant customer in the United States
wireless phone market. HUAWEI CHINA and HUAWEI USA were concerned that
T-Mobile would terminate its relationship with them as a result of the incidents in the
laboratory, thereby compromising Huawei’s ability to successfully enter the United
States wireless phone market. Second, HUAWEI CHINA and HUAWEI USA were
concerned about the potential for federal civil litigation. Specifically, HUAWEI CHINA

INDICTMENT/HUAWEI DEVICE CO. et al. - 15 ' UNITED STATES ATTORNEY
700 STEWART STREET, suirE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

\DOO\]O'\Ul-l>b~)l\))-

OO\]O'\U!-I>L)JN>-*O\DOO\IO\U\-I>L)Jll\)’-*'C

 

 

and HUAWEI USA feared that T-Mobile would file a civil lawsuit against them in the
United States District Court for the Western District of Washington, seeking monetary
damages and other relief, as the result of their theft and related misconduct Third,
HUAWEI CHINA and HUAWEI USA were concerned that T-Mobile would refer the
matter to federal law enforcement authorities prompting a Federal grand jury
investigation in the Western District of Washington.

38. Lastly, HUAWEI CHINA and HUAWEI USA were concerned about
additional harm to Huawei’s reputation because the company had already been the
subject of negative publicity regarding the company’s past practice of misappropriating
proprietary business information and technology. For example, on October 2, 2012, the
United States House of Representatives Permanent Select Committee on Intelligence
issued a public report finding that Huawei posed a potential threat to national security,
emphasizing, among other things the company’s “pattern of disregard for the intellectual
property rights of other entities and companies in the United States.” Moreover, the
report stated that the Committee’s investigation had uncovered information that Huawei
“may be violating United States laws” and “very serious allegations of illegal behavior”
by Huawei, all of which the Committee-would be referring to federal authorities “for
potential investigation.” In addition, Huawei had been the subject of multiple lawsuits
that had received negative public attention. In 2010, Motorola sued Huawei alleging that
it had misappropriated Motorola’s proprietary wireless switching technology by
acquiring it surreptitiously from Chinese Motorola engineers ln 2003, Cisco sued
Huawei alleging that Huawei had stolen Cisco’s proprietary network router technology
and related source code for use in Huawei’s own competing routers.

39. In light of all of these concerns HUAWEI CHINA and HUAWEI USA
attempted to affirmatively mislead T-Mobile about what had happened in T-Mobile’s
laboratory. To that end, HUAWEI USA issued a 23-page “Investigation Report,”
authored by its Chief Legal Counsel for Labor and Employment and its Executive
Director of Human Resources The report‘purported to summarize the findings of an

INDICTMENT/HUAWEI DEVICE CO. et al. - 16 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WASHINGTON 98 101
(206) 553-7970

 

p_a

N[\)[\)[\)[\)l\.)[\.)k\)[\))-)-l»-¢r-‘>-‘»-»-‘)-\r-‘i-¢
OO\]O'\Ul-I>L»Jl\.)»-*O\DOC\IO\UI-I>L»JNHO

\OOO\]O'\U'l-l>-L»Jl\)

 

 

“internal investigation” into the above-described misconduct in the T-Mobile laboratory
and related activities ln June 2013, as part of the “internal investigation,”

HUAWEI USA memorialized statements by HUAWEI USA and HUAWEI CHINA
employees A.X. and F.W., and made them available for interviews with T-Mobile
security personnel During these interviews A.X. and F.W. made false and misleading
statements designed to conceal the full scope of Huawei’s misconduct in attempting to
steal T-Mobile’s technology, including the extent to which other HUAWEI USA and
HUAWEI CHINA employees were involved and the degree to which the Tappy
technology had been compromised

40. In emails sent on July 5, 2013, and August 9, 2013, the HUAWEI USA
Executive Director of Human Resources informed T-Mobile that HUAWEI USA had
“conducted our internal investigation here in the U.S.,” and also that “Huawei HQ
(China) has conducted a thorough investigation.” The Executive Director represented
that the investigations “confirmed” that A.X. and F.W. were “two individuals who acted
on their own” and who “violated our Company’s policies and thus they were both
terminated for cause.”

41. HUAWEI USA issued the formal Investigation Report on or about
August 13, 2013. Shortly thereafter, in or about August or September 2013, HUAWEI
USA provided T-Mobile with a redacted version of the Investigation Report. The
lnvestigation Report contained several false and misleading statements about the events
that had transpired The report falsely stated that F.W. and A.X. had acted on their own,
that their actions in May 2013 were “isolated incidents,” and that the two “were lacking
in their awareness of Huawei’s cyber security policies.” In fact, as HUAWEI USA and
HUAWEI CHINA both well knew, the actions of F.W. and A.X. were undertaken at the
direction of, and in coordination with, HUAWEI CHINA employees and were part of a
months-long course of conduct to steal unauthorized technical information about Tappy.

42. The Investigation Report also stated that F.W. took nine photographs in the
laboratory “[i]n a moment of indiscretion.” The report intentionally omitted the fact that

fNDICTMENT/HUAWEI DEVICE CO. et al. - 17 4 ~ UNITED STATES ATTORNEY
700 STEWART STREET, suirE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

p._.a

\OOO\]O`\Ul-l>b~)[\)

 

 

 

HUAWEI CHINA and HUAWEI USA employees had secretly and deliberately taken
unauthorized photographs of Tappy on multiple prior occasions and that

HUAWEI CHINA had issued numerous directives to HUAWEI USA to gather technical
information about Tappy, and photographs of Tappy, for the purpose of developing
Huawei’s own xDeviceRobot.

43. The Investigation Report stated that F.W. sent only four photographs of
Tappy to HUAWEI CHINA employees The report intentionally omitted the fact that,
after being caught in the T-Mobile laboratory for the second time, F.W. had circulated to
HUAWEI CHINA engineers a six-page report containing technical information about
Tappy, along with at least seven unauthorized photographs of the robot. The report also
omitted the fact that even after F.W. had been barred from reentering the laboratory, he
designated A.X. to provide HUAWEI CHINA engineers with a “deeper understanding of
the remaining information” they were attempting to gather about Tappy.

44. The Investigation Report stated that, after A.X. had taken the robot part, he
provided seven measurements of the part to a HUAWEI CHINA robotics engineer during
a telephone call. The report intentionally omitted that, in the days preceding and
following his theft of the robot part, A.X. also had exchanged multiple emails with
HUAWEI CHINA robotics engineers providing them technical information he had
gathered about Tappy. The report also omitted that A.X. had previously taken
unauthorized photographs of Tappy and sent the photographs to robotics engineers at
HUAWEI CHINA.

45. On October 2, 2013, T-Mobile asked HUAWEI USA to provide them with
any and all emails about Tappy that A.X. and F.W. had sent to other Huawei employees
HUAWEI USA declined to provide any such emails On October 8, 2013, as part of
HUAWEI CHINA’s and HUAWEI USA’s continuing cover-up, the HUAWEI USA
Executive Director of Human Resources sent an email to T-Mobile stating: “Based on
our findings there are not a lot of emails corresponding between [A.X. and F.W.] and
[HUAWEI CHINA] engineers that were related to [Tappy.] One or two of the emails

INDICTMENT/HUAWEI DEVICE CO. et al. - 18 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\DOO\]O\Ul-I>Wl\.))-l

[\)[\)[\)!\)[\)l\)[\)[\)[\.)»-a>-lr-l)-lr-r-r-¢>-))-a>-
OO\]O\Ul-l>b)l\)»-‘O\COO\]O\U\-l>w[\)>-‘O

 

 

that remotely mentioned . . . the robot were related to the testing results between [Tappy]
and the Huawei Testing.” In truth and in fact, there were numerous emails between
HUAWEI CHINA robotics engineers and A.X. and F.W. pertaining to
HUAWEI CHINA’s and HUAWEI USA’s efforts to steal unauthorized technical
information about Tappy.y

46. On or about May 5, 2014, T-Mobile sent HUAWEI USA a legal demand
letter threatening to file a civil lawsuit against HUAWEI USA unless it paid T-Mobile
monetary damages and took other remedial measures as the result of the theft and related
misconduct ln response, in or about May 2014, HUAWEI USA produced the full, un-
redacted Investigation Report to T-Mobile. Huawei in-house counsel also wrote letters to
T-Mobile claiming that HUAWEI USA and HUAWEI CHINA had been “forthright” and
had “cooperated” with T-Mobile after the events of May 2013, and representing that
HUAWEI USA had provided to T-Mobile “many documents in regards to our internal
investigation.” The letters from the Huawei attorneys also reiterated the false claim that
A.X. and F.W. were “misguided” and had acted on their own without direction or
involvement by other HUAWEI USA or HUAWEI CHINA employees

47. On July 10, 2013, at the same time that HUAWEI CHINA and
HUAWEI USA were falsely claiming that the conduct of A.X. and F.W. was “isolated,”
constituted a “moment of indiscretion,” and was contrary to Huawei’s corporate polices,
HUAWEI CHINA launched a formal policy instituting a bonus program to reward
employees who stole confidential information from competitors Under the policy,
HUAWEI CHINA established a formal schedule for rewarding employees for stealing
information from competitors based upon the confidential value of the information
obtained Employees were directedto post confidential information obtained from other
companies on an internal Huawei website, or, in the case of especially sensitive
information to send an encrypted email to a special email mailbox. A “competition
management group” was tasked with reviewing the submissions and awarding monthly
bonuses to the employees who provided the most valuable stolen information Biannual

INDICTMENT/HUAWEI DEVICE CO. et al. - 19 , UNITED STATES ATTORNEY
_ 700 STEWART STREET, sran 5220

SEATTLE, WAsHiNGroN 98101
(206) 553-7970

 

\OOO\]O’\Ul-l>l»[\))--

[\.)l\)[\)[\.)[\)[\.)[\)[\)[\))-->-‘)-¢)-a>-l)-)-ar-a»-¢»-
OO\]O\U‘l-I>~L)Jl\)>-‘O\OOO\IO\Ul-PL»N'-‘O

 

 

awards also were made available to the top three regions that provided the most valuable
information The policy emphasized that no employees would be punished for taking
actions in accordance with the policy.

48. The launch of this HUAWEI CHINA bonus program policy created a
problem for HUAWEI USA because it was in the midst of trying to convince T-Mobile
that the conduct in the laboratory was the product of rogue employees who acted on their
own and contrary to Huawei’s policies As a result, on July 12, 2013, the HUAWEI USA
Executive Director of Human Resources sent an email to all HUAWEI USA employees
addressing the bonus program. The email described the bonus program as:
“[I]ndicat[ing] that you are being encouraged and could possibly earn a monetary award
for collecting confidential information regarding our competitors and sending it back to
[HUAWEI CHINA].” The email went on to say: “[H]ere in the U.S.A. we do not
condone nor engage in such activities and such a behavior is expressly prohibited by
[HUAWEI USA’s] company policies.” The email did not state that the bonus program
had been suspended by HUAWEI CHINA. Rather, the email emphasized that “in some
foreign countries and regions such a directive and award program may be normal and
within the usual course of business in that region.”

F. Tappy was Protected as a Trade Secret.

49. The Tappy robot System technology, as further described in paragraphs 3
and 4 above, including the information and know-how relating to the design, assembly,
and operating methods of the T-Mobile testing robot; the specifications source code,
component selection, operating instructions and other non-public elements of the robot
technology; and proprietary combinations and implementations of the robot, contained
and constituted trade secrets in that: T-Mobile took reasonable measures to keep such
information secret; and the information derived independent economic value, actual and
potential, from not being generally known to, and not being readily ascertainable through
proper means by, another person who could obtain economic value from the disclosure or
use of the information

fNDICTMENT/HUAWEI DEVICE CO. et al. - 20 . UNITED STATES ATTORNEY
700 STEWART STREET, 81an 5220

SEATTLE, WASHlNGTON 98101
(206) 553-7970

\OOO\]O'\UI-l>bJNr-‘

[\)[\)[\)l\)[\)[\.)[\)[\)[\)r-\b-‘r-a)-¢i->-l»_r-‘>-l)-l
OO\]O\§h-PL)JI\)F-*O\OOO\IO\U\-I>L)JN)-C

 

 

 

G. Overt Acts in Furtherance of the Conspiracy.

50. During and in furtherance of the conspiracy, in Bellevue, within the
Western District of Washington, and elsewhere, one or more of the conspirators
committed one or more of the following overt acts among others:

a. On or about September 10, 2012, H.P., the HUAWEI CHINA
Director of Device Testing Management Department, sent an email directing HUAWEI
USA employees to “figure out the [Tappy] Robot’s specifications and functions” for the
unauthorized purpose of furthering HUAWEI CHINA’s xDeviceRobot program.

b. On or about November 16, 2012, HUAWEI USA engineer A.X. sent
an email to HUAWEI CHINA engineers containing multiple unauthorized photos of the
Tappy robot and its software interface system that A.X. had taken inside of the secure
T-Mobile lab, in violation of the nondisclosure agreements HUAWEI USA had signed

c. On or about January 1, 2013, HUAWEI USA engineer A.X. sent an
email to HUAWEI CHINA engineers containing confidential technical information about
the Tappy robot and multiple unauthorized photos of the robot and its software interface
system that A.X. had taken inside of the secure T-Mobile lab, in violation of the
nondisclosure agreements HUAWEI USA had signed

d. On or about April 12, 2013, R.Y., the HUAWEI USA Director of
Technical Acceptance, sent an email to HUAWEI CHINA employees stating that
HUAWEI USA had been unable to obtain the confidential technical information about
Tappy that HUAWEI CHINA had been asking for, and suggesting that
HUAWEI CHINA should send its own engineer to the United States who could access
Tappy directly and thereby surreptitiously learn the information that HUAWEI CHINA
was seeking.

e. On or about May 13, 2013, F.W., acting on behalf of
HUAWEI CHINA, entered the T-Mobile robot laboratory, without authorization, for the
purpose of obtaining technical information about the Tappy technology, for the
unauthorized purpose of furthering HUAWEI CHINA’s robot program.

INDICTMENT/HUAWEI DEVICE CO. et al. - 21 UNITED STATES ATTORNEY
700 STEWART STREET, 81an 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

\OOO\]O\Ul-I>L)J[\)»-

[\.)[\.)[\.)[\)l\)[\)l\)[\)[\))-¢»-))-¢>-‘)-)-l)-»-->-¢»-
OO\!O\Ul-l>b~>[\)>-‘O\OOO\IO`\UI-I>L)Jl\)’-‘C

 

 

 

~f. On or about May 14, 2013, F.W., acting on behalf of

HUAWEI CHINA, entered the T-Mobile robot laboratory, without authorization for the
purpose of obtaining technical information about the Tappy technology, as well as taking
unauthorized photographs of a Tappy robot, for the unauthorized purpose of furthering
HUAWEI CHINA’s robot program.

’ g. On or about May 29, 2013, A.X., acting on behalf of
HUAWEI USA, and at the direction of HUAWEI CHINA, entered the T-Mobile robot
laboratory for the purpose of stealing a Tappy robot part, without authorization for the
unauthorized purpose of furthering HUAWEI CHINA’s robot program.

h. On or around August 13, 2013, HUAWEI USA generated an
“Investigation Report” to provide to T-Mobile, as part of HUAWEI USA’s and
HUAWEI CHINA’s efforts to conceal the conspiracy, including the extent to which the
Tappy technology already had been compromised

i. On or around October 8, 2013, the HUAWEI USA Executive
Director of Human Resources emailed T-Mobile, misrepresenting the extent of email
communications between A.X., F.W., and HUAWEI CHINA engineers that were related
to Tappy, as part of HUAWEI USA’s and HUAWEI CHINA’s efforts to conceal the
conspiracy, including the extent to which the Tappy technology already had been
compromised

All in violation of Title 18, United States Code, Sections 1832(a)(l), (a)(2), (a)(3),
and (a)(5).

COUNT 2
(Attempted Theft of Trade Secrets)

51. Paragraphs 2 through 49 above are incorporated herein

52. Between on or about April 12, 2013, and on or about May 31, 2013, at
Bellevue, within the Western District of Washington, and elsewhere, HUAWEI DEVICE
CO., LTD. and HUAWEI DEVICE`USA, INC_. attempted to:

INDICTMENT/HUAWEI DEVICE CO. et al. - 22 UNITED STATES ATTORNEY
700 STEWART STREET, sum 5220

SEATTLE, WASHI`NGTON 98 101
(206) 553-7970

\OOO\]O'\UI-BL)JN>-*

NNN[\)[\)NNNN)-‘r-‘r-)-)-»-i-»--»_-»_a
OO\]O\Ui-I>L)JI\J»-‘O\OOO\]O\U!-I>L»JNF-‘O

 

 

(a) knowingly and without authorization steal, appropriate, take, carry
away, and conceal trade Secrets belonging to T-Mobile; and by fraud,
artifice, and deception obtain trade secrets belonging to T-Mobile;

(b) knowingly and without authorization copy, duplicate, sketch, draw,
photograph, download, replicate, transmit, deliver, send, communicate, and
convey trade secrets belonging to T-Mobile; and

(c) knowingly receive, buy, and possess trade secrets belonging to
T-Mobile, knowing the same to have been stolen, appropriated obtained,
and converted without authorization;

intending to convert a trade secret that is related to a product used and intended for use in
interstate and foreign commerce, to the economic benefit of someone other than
T-Mobile, and knowing that the offense would injure T-Mobile.

All in violation of Title 18, United States Code, Section 1832(a)(l)-(4).

COUNTS 3-9
(Wire Fraud)

53. Paragraphs 2 through 49 above are incorporated herein

A. The Scheme and Artifice to Defraud.

54. Beginning at a time unknown, but no later than in or about June 2012, and
continuing until on or`about September 2, 2014, at Bellevue, within the Western District
of Washington, and elsewhere, HUAWEI DEVICE CO., LTD. and HUAWEI DEVICE
USA, INC. devised and intended to devise a scheme and artifice to defraud, and to obtain
property by means of materially false and fraudulent pretenses representations promises
and the concealment of material facts

5 5. The essence of the scheme and artifice to defraud was for HUAWEI
DEVICE CG., LTD. and HUAWEI DEVICE USA, INC., through their employees to
access the Tappy robot laboratory for the unauthorized purpose of secretly obtaining
technical information about the Tappy robot, on the false pretense and representation that

only authorized activity would be conducted in the laboratory.

INDICTMENT/HUAWEI DEVICE CO. et al. - 23 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEATTLE, WAsHINGroN 98101
(206) 553-7970

\OOO\]O\Ul-BL)J[\))-

l\)l\)[\JN[\)[\)[\)[\)N)-)-)-lr-lr-l)-»-~>-‘»-)>-
OO\]O'\UI-l>b~>l\)>-‘O\OOO\]O\UI-l>bJ[\)>-‘O

 

 

 

B. Manner and Means of the Scheme and Artifice to Defraud.

56. lt was part of the scheme and artifice to defraud that HUAWEI DEVlCE
USA, INC. (“HUAWEI USA”), on behalf of itself and HUAWEI DEVICE CO., LTD.
(“HUAWEI CHINA”), represented to T-Mobile in the aforementioned nondisclosure
agreements that they would conduct only authorized activity within the Tappy robot
laboratory, while intending that their employees would obtain confidential technical
information about the Tappy technology, for the unauthorized purpose of furthering
HUAWEI CHINA’s xDeviceRobot program.

57. lt was part of the scheme and artifice to defraud that HUAWEI CHINA and
HUAWEI USA, through their employees represented to T-Mobile that they would
conduct only authorized activity within the Tappy robot laboratory, and abide by the
restrictions in the aforementioned nondisclosure agreements each time one of their
employees used a T-Mobile-issued access badge to gain entry to the laboratory.

58. lt was part of the scheme and artifice to defraud that HUAWEI CHINA and
HUAWEI USA used the limited access granted by T-Mobile to the Tappy robotic testing
system to gather unauthorized confidential technical information about Tappy, for the
purpose of furthering the development of Huawei’s xDeviceRobot, contrary to the
promises and representations made by HUAWEI CHINA and HUAWEI USA to
T-Mobile as described in paragraphs 56 and 57.

59. lt was part of the scheme and artifice to defraud that HUAWEI CHINA and
HUAWEI USA used the limited access granted by T-Mobile to the Tappy robotic testing
system to take unauthorized photographs of Tappy, for the purpose of furthering the
development of Huawei’s xDeviceRobot, contrary to the promises and representations

made by HUAWEI CHINA and HUAWEI USA to T-Mobile as described in paragraphs

56 and 57.

60. lt was part of the scheme and artifice to defraud that HUAWEI CHINA sent
an employee to the United States in order to conduct reconnaissance on T-Mobile’s
Tappy technology, for the purpose of furthering the development of Huawei’s

lNDlCTMENT/HUAWEI DEVICE CO. et al. - 24 UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

SEArrLE, WAsHINGroN 98101
(206) 553-7970

p_a

l\) [\.) [\3 [\) [\) l\) [\) K\) [\.) h-‘ >-\ >-‘ i-d'i-‘ r-¢ >-¢ >-¢ i-‘ 1-1
OO\]O\LJl-PDJN*_‘O\OOO\]O\L/`ILL»J[\)l-‘O

\OOO\]O\Ul-l>L)->[\)

 

 

xDeviceRobot, contrary to the promises and representations made by HUAWEI CHINA
and HUAWEI USA to T-Mobile as described in paragraphs 56 and 57.

6l.

lt was part of the scheme and artifice to defraud that HUAWEI USA and

HUAWEI CHINA stole, measured, and photographed a Tappy robot part, for the purpose

of furthering the development of Huawei’s xDeviceRobot, contrary to the promises and

representations made by HUAWEI CHINA and HUAWEI USA to T-l\/lobile as described

in paragraphs 56 and 57.

62.

lt was part of the scheme and artifice to defraud that HUAWEI CHINA and

HUAWEI USA attempted to mislead T-Mobile through the “lnvestigation Report,”

concealing the scope of their misconduct in attempting to steal T-Mobile’s technology,

including the extent to which the technology had been compromised

C.
63.

Execution of the Scheme and Artifice to Defraud.

On or about the dates set forth below, at Bellevue, within the Western

District of Washington, and elsewhere, HUAWEI DEVICE CO., LTD. and HUAWEI
DEVICE USA, lNC., having devised the above-described scheme and artifice, for the

purpose of executing this scheme and artifice, did knowingly transmit and cause to be

transmitted by wire communication in interstate and foreign commerce writings signs

signals pictures and sounds to wit:

 

Count

Date

Sender

Wire Transmission

 

3

April 12, 20i3

HUAWEI USA

Email from the Western District
of Washington to China
discussing obtaining
unauthorized technical
information about Tappy

 

 

 

May 15,2013

 

HUAWEI CHINA

 

Email from the Western District
of Washington to China
containing and discussing
unauthorized photographs and
other technical information

 

lNDlCTMENT/HUAWEI DEVICE CO. et al. - 25

gathered about Tappy

UNITED STATES ATTORNEY
700 STEWART STREET, suirE 5220
SEArrLE, WAerNGToN 98101
(206) 553-7970

 

\DOO\]O`\UI-l>b)l\)»-*

[\)[\)[\)[\)[\.)[\)[\.)[\.)[\.))-‘r-l)-‘)-1)--\»_1»)--»-1>-1>-l
OO\]O\U\-I>L))NF-*O\OOO\IO\U\-l>wl\)>-*O

 

 

 

 

5 May 16, 2013 HUAWEI CHINA Email from the Western District
of Washington to China
containing and discussing
unauthorized photographs and
other technical information g
gathered about Tappy

 

6 May 23, 2013 HUAWEI USA Email from the Western District
of Washington to China
containing and discussing
unauthorized technical
information gathered about
Tappy and discussing additional
information to be gathered

 

7 May 29-30, 2013 HUAWEI CHINA Email from the Western District
of Washington to China
containing photographs
measurements and other
unauthorized technical
information gathered about

Tappy

 

8 May 30-31, 2013 HUAWEI USA Email from the Western District
of Washington to China
containing and discussing
unauthorized technical
information gathered about

Tappy

 

9 October 8, 2013 HUAWEI USA Email from Texas to the
Western District of Washington
regarding the lnvestigation
Report

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.

COUNT 10
(Obstruction of Justice)

64. Paragraphs 2 through 49 above are incorporated herein
65. Beginning on or about June l, 2013, and continuing through on or after
September 2, 2014, at Bellevue, within the Western District of Washington, and

elsewhere, HUAWEI DEVICE CO., LTD. and HUAWEI DEVICE USA, INC. attempted

lNDICTMENT/HUAWEI DEVICE CO. et al. - 26 UNITED STATES ATTORNEY
700 STEWART STREET, sums 5220

SEATTLE, WAerNGroN 98101
(206) 553-7970

 

\OOO\]O\Ul-I>UJN>-‘

[\)[\)[\)[\.)l\.)[\)[\)[\.)[\))-1)-1»-\+---~>-~\»-1)-1»-->-1)-l
OO\]O\U'|-l>wl\)>-*O\OOO\]O\U‘I-l>b~)l\)»-‘O

 

 

to corruptly obstruct, influence, and impede an official proceeding, that is the
proceedings in T-Mobile USA, Inc. v. Huawei Device USA, Inc.', C14-1351RAJ, in the
United States District Court for the Western District of Washington; and Federal grand
jury proceedings in the Western District of Washington concerning HUAWEI DEVICE
CO., LTD. and HUAWEI DEVICE USA, INC.

All in violation of Title 18, United States Code, Sections 1512(0)(2) and 2.

ASSET FORFEITURE ALLEGATION

66. The allegations contained in Counts 1-9 of this lndictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to
Title 18, United States Code, Section 2323(b); Title 18, United States Code, Section
981(a)(1)(C); and Title 28, United States Code, Section 246l(c). l

Counts 1-2

67. Pursuant to Title 18, United States Code, Section 2323(b)(l), upon
conviction of any of the offenses alleged in Counts 1-2 of this lndictment, the defendants
HUAWEI DEVICE CO., LTD. and HUAWEI DEVICE USA, lNC., shall forfeit to the
United States (l) any property used, or intended to be used, in any manner or part to
commit or facilitate the commission of the offense and (2) any property constituting or
derived from any proceeds obtained directly or indirectly as a result of the commission of
the offense, including but not limited to a judgment for a sum of money representing the
property described in this paragraph

Counts 3-9

68. Pursuant to Title 18, United States Code, Sections 981(a)(l)(C), and
Title 28, United States Code, Section 2461(c), upon conviction of any of the offenses
alleged in Counts 3-9 of this lndictment, the defendants HUAWEI DEVICE CO., LTD.
and HUAWEI DEVICE USA, lNC., shall forfeit to the United States any property, real
or personal, which constitutes or is derived from proceeds traceable to the offense,
including but not limited to a judgment for a sum of money representing the property
described in this paragraph. y

INDICTMENT/HUAWEI DEVICE CO. et al. - 27 UNITED STATES ATTORNEY
700 STEWART STREET, Some 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\OOO\]O\Ul-l>wl\.))-i

)-r-->-»i-a»-a)->-
O'\U\-l>wl\)>-‘O

17
18

s§<s\e

l\.)[\)l\.)[\.)[\.)l\)
OO\IO\Ul-I>L»J

 

 

omission of the defendants

P-

without difficulty;

i@%…

ANNETTE L.&[E
United States tot Uy

.)

roDi') `GRI§Er<fBERG
Assistant United States Attorney

O”W/a\,

THOMAS M. WOODS

 

 

Assistant United States Attorney
INDICTMENT/HUAWEI DEVICE CO. et ar - 28

69. lf any of the above described forfeitable property, as a result of any act or

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

it is the intent of the United States pursuant to Title 18, United States Code, Section
2323(b)(2); Title 21, United States Code, Section 853(p); and Title 28, United States
Code, Section 246l(c), to seek the forfeiture of any other property of the defendants up to
the value of the above-described forfeitable property.

A TRUE BiLL:
DATED; /6 \IMJWV 20 / ¢/

Signature of foreperson redacted pursuant to
the policy of the Judicial Conference of the
United States

FOREPERSON

UNITED srArEs ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

